BUCHANAN, Judge,
dissenting.
To me the majority opinion fails to distinguish attempted burglary from burglary. It relies on cases relating to burglary, not attempted burglary. __
The majority sees in Justice v. State (1988), Ind., 530 N.E.2d 295, support for the proposition that when a defendant is charged with burglary, breaking and entering and evidence of flight are not probative unless there is some additional evidence which strongly corroborates the defendant's intent. This may be so, but there are circumstances in which a defendant may be convicted of attempted burglary as in Slaton v. State (1987), Ind., 510 N.E.2d 1343, which in my opinion governs this case. In Slaton, our supreme court affirmed the defendant's conviction for attempted burglary when the State's evidence clearly demonstrated that the defendant manifested the intent to commit the specific felony of theft as charged, inside a residence following the breaking and entering. The defendant attempted to enter the victim's house on two occasions. During the first episode, Slaton removed the victim's keys from the front door lock that she inadvertently left there the previous evening. Slaton wore stockings over his hands and rummaged through the victim's automobile immediately following his first attempt to enter the residence. In affirming the conviction for attempted burglary our supreme court observed that the defendant's acts of entering and searching the victim's automobile immediately following the first break-in attempt supported the reasonable inference that Slaton intended to commit theft which was charged, rather than rape, arson, or some other criminal *1256offense. Id. at 1350. The "additional evidence requirement" only demands a quantum of evidence other than breaking, entering and flight which is probative of the defendant's intent to commit the specific crime charged. Id. That intent may be inferred from circumstantial evidence of the nature of the felony, so long as a solid basis is provided to support a reasonable inference that the defendant intended to commit the underlying felony that is charged. See McCovens v. State (1989), Ind., 539 N.E.2d 26; citing Lisenko v. State (1976), 265 Ind. 488, 355 N.E.2d 841.
The record here clearly reflects that Sumner (like Slaton) and his accomplice took the necessarily required "substantial step" permitting the trier of fact to reasonably infer that Sumner intended to commit theft. At 8:15 a.m., Sumner was observed acting suspiciously outside of the variety store which sold food, cigarettes, and the like, He attempted to unlock the door, eventually broke the security bars, and picked glass from the window that his accomplice had shattered. Sumner also ran to the end of the building and hid on two occasions when automobiles passed the store. He continued to flee when Ruegseg-ger ordered him to stop. Sumner clearly broke and entered, fled from the scene, and demonstrated persistent efforts to enter and steal goods sold by the variety store. It is apparent to me that all of the cireum-stances, when considered in their entirety, were strongly corroborative of Sumner's intent to commit theft (unlike the facts in Gebhart v. State (1988), Ind., 531 N.E.2d 211).
In Gebhart, the defendant's conviction for attempted burglary was reversed because the meager evidence of record merely demonstrated that the defendant fled from the victim's residence before manifesting the nature of his unlawful purpose, ie., without revealing his purpose. The Gebhart court concluded that the circumstances made it impossible for the factfinder to conclude beyond a reasonable doubt that the defendant intended to commit theft which was alleged in the information as opposed to rape or some other offense.
While the evidence may not have sufficiently supported a conviction for actual burglary, it was certainly reasonable for the fact finder to infer that Sumner's actions constituted a substantial step toward the commission of theft, and only theft in accordance with IC 85-48-2-1 and IC 85-41-5-1. The existence of additional external factors found in Slaton were also present here, i.e., the nature of the building to which entry was sought, the late hour, the hiding as cars approached, and the persistent attempts to enter the uninhabited variety store. Because Sumner was charged with attempted burglary rather than actual burglary, it was reasonable to conclude that a substantial step was taken toward the commission of the underlying felony charged (theft). Consistent with Slaton, the totality of the circumstances clearly dictate such a result.
I vote to affirm the conviction.